Per Curiara.

Appeal from order granting motion for re-argument dismissed, with ten dollars, costs, the order not being appealable.
The order granting a new trial appealed from was largely discretionary and we do not feel that it should be reversed. Costs should have been imposed, however, as a condition for its being granted.
Order affirmed, upon condition that the plaintiffs, within five days after the entry and service of a copy of this order, pay to the defendant ten dollars costs of the motion (Mnnic. Ot. Act, § 254) and costs of this appeal. 'Otherwise order reversed, with costs and verdict reinstated.
Present: Gildebsleeve, Fitzgebald and Davis, JJ.
Appeal from order granting motion for reargument dismissed.
Order granting new trial affirmed upon condition that plaintiffs, within five days after entry and service of a copy of this order, pay to defendant ten dollars costs of motion and costs of this appeal. Otherwise order reversed, with costs, and verdict reinstated.